                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

STEPHEN COOK,                                         :
Individually And On Behalf Of                         :      Case No. 1:19-cv-195
All Others Similarly Situated,                        :
                                                      :
               Plaintiffs,                            :
                                                      :
               vs.                                    :      CLASS ACTION COMPLAINT
                                                      :
THE OHIO NATIONAL                                     :
LIFE INSURANCE COMPANY,                               :      JURY TRIAL DEMANDED
OHIO NATIONAL LIFE ASSURANCE                          :
CORPORATION, OHIO NATIONAL                            :
EQUITIES, INC. and                                    :
OHIO NATIONAL FINANCIAL                               :
SERVICES, INC.,                                       :
                                                      :
                       Defendants.                    :


       Plaintiff Stephen Cook, by and through his undersigned attorneys, brings this action on

behalf of himself and all others similarly situated (the “Class,” as defined below) against

Defendants The Ohio National Life Insurance Company, Ohio National Life Assurance

Corporation, Ohio National Equities, Inc., and Ohio National Financial Services, Inc.

(collectively “Defendants” or “Ohio National”). Plaintiff alleges the following on information

and belief, except as to those allegations that pertain to himself, which he alleges on personal

knowledge.

                                  NATURE OF THE ACTION

       1.      Defendants have breached their agreement with Plaintiff and the Class by refusing

to honor their commitment to compensate Plaintiff and the Class for services rendered.

       2.      Defendants issue variable annuity policies with guaranteed income benefit riders
that entitle an owner to pay a lump sum amount to an insurance company in exchange for future

payments above a certain minimum monthly amount.

       3.      The issuance of these policies involves four parties: (a) Ohio National (the

issuer); (b) a broker-dealer (which has a “Selling Agreement” with Ohio National permitting it to

sell policies); (c) a securities representative affiliated with the broker-dealer (who advises

customers about the policies); and (d) customers (who purchase the policies).

       4.      To induce the sale of these policies, and to compensate those who promote, sell

and service such policies, Ohio National agreed to pay commissions to broker-dealers and their

affiliated securities representatives, including Plaintiff, until and unless the policies were

surrendered or annuitized, or the Selling Agreement was terminated for cause. The commissions

came from the payments customers made to Ohio National when the policies were purchased.

       5.      Having induced the sales of these policies based on the agreement to pay

commissions to broker dealers and their affiliated securities representatives, Ohio National

recently and unilaterally terminated the vast majority of its Selling Agreements, without cause,

and stopped paying the promised commissions. While Ohio National has the right to stop future

sales of its policies, it is contractually precluded from unilaterally terminating its obligation to

pay commissions on existing already-sold policies for which Ohio National already collected

amounts that will be used to satisfy such commissions.

       6.      In addition to breaching its agreement to compensate Plaintiff and the Class, Ohio

National’s decision to stop paying commissions on existing policies will not reduce the expenses

for customers who bought such policies. That is because Ohio National has decided to simply

keep those commissions itself, notwithstanding the fact that policy owners agreed to pay (and in


                                                 -2-
fact paid) Ohio National a certain sum when they purchased the policies with the understanding

that such payments included compensation to the customer’s trusted advisor who had advised

and would continue to advise such customers on how to manage the policy.

       7.      Plaintiff thus brings this action to address, prevent and/or remedy Defendants’

wrongful conduct.

                                         THE PARTIES

       8.      Plaintiff Stephen Cook is a resident of Dallas County, Texas. Plaintiff is a

securities representative affiliated with Triad Advisors LLC, a broker-dealer that has signed a

Selling Agreement with Ohio National to promote, sell, and service variable annuity policies

with guaranteed income benefit riders issued by Ohio National. The Ohio National/Triad Selling

Agreement specifically contemplates and intends that securities representatives, such as Plaintiff

Cook, will be used to sell and service Ohio National’s products and will receive commissions for

so doing that will be paid by Ohio National to Triad and forwarded to Plaintiff. The Ohio

National/Triad Selling Agreement also specifically imposes various duties and responsibilities

upon securities representatives, including Plaintiff, that must be followed in selling Ohio

National’s products. Plaintiff has promoted, sold, and serviced such Ohio National policies and

received commissions in exchange for such services. Pursuant to the Selling Agreement between

Ohio National and the broker-dealer with whom Plaintiff is affiliated, Ohio National has paid,

and prospectively owes, Plaintiff and his affiliated broker-dealer commissions for the sale of

such policies that are still in force and have not been surrendered or annuitized.

       9.      Defendant The Ohio National Life Insurance Company is a corporation organized

under the laws of Ohio with its principal place of business at One Financial Way, Cincinnati,


                                                -3-
Ohio 45242. The Ohio National Life Insurance Company is a wholly-owned subsidiary of Ohio

National Financial Services, Inc., which has the same principal place of business.

       10.     Defendant Ohio National Life Assurance Corporation is a corporation organized

under the laws of Ohio with its principal place of business at One Financial Way, Cincinnati,

Ohio 45242. Ohio National Life Assurance Corporation is a subsidiary of The Ohio National

Life Insurance Company.

       11.     Defendant Ohio National Equities, Inc., is a corporation organized under the laws

of Ohio with its principal place of business at One Financial Way, Cincinnati, Ohio 45242. Ohio

National Equities, Inc. is an independent broker dealer registered with FINRA. Upon information

and belief, Ohio National Equities, Inc. is a wholly-owned subsidiary of The Ohio National Life

Insurance Company.

       12.     Defendant Ohio National Financial Services, Inc. is a corporation organized under

the laws of Ohio, with a principal place of business at One Financial Way, Cincinnati, Ohio

45242. Ohio National Financial Services, Inc. is the sole parent of The Ohio National Life

Insurance Company.

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction based on diversity of citizenship.

Additionally, because this Complaint alleges claims on behalf of a national Class of

broker-dealers and securities representatives who are minimally diverse from Defendants, and

because the aggregate of these claims exceed $5,000,000, this Court has subject matter

jurisdiction under the Class Action Fairness Act, 28 U.S.C. §1332(d). Supplemental jurisdiction

over Plaintiffs’ state law claims is proper under 28 U.S.C. § 1367.


                                               -4-
       14.     This Court has personal jurisdiction over Defendants because each Defendant is

incorporated in the State of Ohio, and their principle places of business are in Ohio. This Court

also has personal jurisdiction over Defendants because they have purposely availed themselves of

the privilege of conducting business activities in Ohio and because they currently maintain

systematic and continuous business contacts with Ohio.

       15.     Venue is proper in this District under 28 U.S.C. § 1391 because Defendants

maintain business operations in this District; many thousands of Class Members either reside or

did business with the Defendants in this District; Defendants engaged in business in this District;

a substantial part of the events or omissions giving rise to the claims at issue occurred in this

District; and, the subject agreement elects Ohio law to govern all disputes arising from such

agreements.

                                  FACTUAL ALLEGATIONS

A.     GMIB Variable Annuity Policies

       16.     A variable annuity is a contract or policy sold by an insurance company under

which the owner deposits a lump sum amount of money with an insurance company in exchange

for a promised annual payment of money by the insurance company to the policy owner. A

variable annuity allows for the accumulation of capital on a tax-deferred basis. Unlike a fixed

annuity that offers a guaranteed interest rate and a minimum payment at annuitization, variable

annuities offer investors the opportunity to generate higher rates of returns by investing in

securities. If a variable annuity is annuitized for income, the income payments can vary based on

the performance of the underlying assets.

       17.     The insurance company uses the variable annuity policy owner’s deposited funds


                                                -5-
to purchase assets—often securities such as mutual funds, index funds, treasury notes, etc.—from

a list of assets pre-selected by the insurance company. The insurance company then issues

annual or semi-annual payments to the policy owner based on the performance of the underlying

purchased assets. The performance of the assets determines the amount of the payments made by

the insurance company to the owner of the variable annuity policy.

       18.     In a “guaranteed minimum income benefit,” or “GMIB” annuity, the annuity

contract entitles the policy owner to receive a certain minimum amount of money, regardless of

market conditions or the performance of the underlying assets. Such GMIB variable annuity

policies provide an amount of annual income derived by taking the higher of a fixed percentage

of either the investor’s account value or a fixed guaranteed minimum. Should a policy’s account

value to fall to zero—due to underperforming assets, contract fees and/or income

distributions—the issuer of such a policy is nonetheless responsible for paying a certain level of

guaranteed income during the life of the policy owner.

       19.     The sale of such policies by an insurance company is generally done through a

broker-dealer, who contracts with the insurance company to promote and sell the policy, and

ultimately by an individual securities representative affiliated with the broker-dealer who sells

the policy and advises individual customers on how to manage the policy.

       20.     To induce the sale of such policies, and to compensate those who promote, sell

and service such policies, the insurance company issuing the policies agrees to pay the

broker-dealer a commission until and unless the policy is surrendered or annuitized. Both the

insurance company and the broker-dealer, as reflected in the terms of the Selling Agreement

itself, contemplate and intend that sales representatives working for the broker-dealer would be


                                                -6-
utilized to sell the insurance company’s products, and would be entitled to receive commissions

for their efforts. Those commissions came from money paid by the customer to the issuing

insurance company when the policy is purchased and are predicated on the promise made by the

issuer that the customer who bought the policy would be able to rely on the customer’s trusted

advisor to help manage the policy.

B.     Ohio National Issues GMIB Variable Annuity Policies

       21.      Ohio National sold variable annuity contracts with GMIB riders (“Policy” or

“Policies”) since at least 2012.

       22.      Ohio National sold such Policies through many unrelated nationwide

broker-dealers and affiliated securities representatives. To facilitate the sale of such Policies by

unrelated broker-dealers and their affiliated securities representatives, Ohio National entered into

Selling Agreements with such broker-dealers (collectively, “Selling Agreement” or the

“Agreement”).

       23.      The Selling Agreement between Ohio National and broker-dealers provides that it

“will be construed in accordance with the laws of the State of Ohio.”

       24.      The Selling Agreement provides that the broker-dealers would cause securities

representatives—such as Plaintiff—to market, sell and service the Policies.

       25.      The Selling Agreement also requires the broker-dealer to train, direct, and

supervise the conduct of its securities representatives, and also to warrant that such

representatives meet certain guidelines. One of the purposes of the Selling Agreement is to

impose various duties and responsibilities on the broker-dealer and the securities representatives

regarding the sale of Ohio National’s products, a purpose that is reflected in the preamble to the


                                                -7-
Selling Agreement:

                 a.      “Whereas, [Ohio National entities] propose to have [broker-dealer’s]
registered representatives (“Representatives”) who are, or will become, duly licensed insurance
agents, solicit sales of the Contracts; and

                b.      Whereas, [Ohio National] delegates to [broker-dealer], to the extent
legally permitted, training and certain administrative responsibilities and duties in connection
with sales of the Contracts. . . .”

       26.     In exchange for these services to be done by the broker-dealer, the Selling

Agreement provides that Ohio National would pay the broker-dealer and its affiliated securities

representatives commissions for the sale of these Policies based on the Commission Schedule “in

effect at the time that the Contract Payments are received” by Ohio National. Section 9 of the

Selling Agreement, entitled "Commissions Payable", states in its entirety as follows:

       “Commissions payable in connection with the Contracts shall be paid to [broker-dealer]
       or its affiliated insurance agency, according to the Commissions Schedule(s) relating to
       this Agreement as they may be amended from time to time and in effect at the time the
       Contract Payments are received by [Ohio National]. [Ohio National] reserves the right to:
       revise the Commission Schedules at any time upon at least thirty (3) days prior written
       notice to [broker-dealer]. [Ohio National] also reserves the right to adjust the
       compensation payable on sales of [Ohio National] products that replace existing [Ohio
       National] contracts and offset future compensation payable to [broker-dealer] against any
       compensation to be returned to [Ohio National] by [broker-dealer]. Compensation to the
       [broker-dealer's] Representatives for Contracts solicited by the Representatives and issued
       by [Ohio National] will be governed by an agreement between the [broker-dealers] and its
       Representatives and its payment will be the [broker-dealer's] responsibility. In those states
       where express assignment of commissions is required, [broker-dealer] hereby assigns its
       Representatives' commissions to its affiliated insurance agency for those states.

       [Broker-Dealer] will not pay any compensation to a Representative licensed pursuant to
       this Agreement until such Representative is authorized to receive such compensation
       under applicable state law.

       The terms of compensation shall survive this Agreement unless the Agreement is
       terminated for cause by [Ohio National], provided that [broker-dealer] in good standing
       with the [FINRA] and other state and federal regulatory agencies and that [broker-dealer]
       remains the broker-dealer of record for the account.”


                                                -8-
       27.     The Selling Agreement and Commission Schedule(s) referenced therein identifies

three types of commissions payable: (1) commissions on initial premiums; (2) commissions on

add-on premiums; and, (3) trail commissions. This action concerns trail commissions, which is

compensation based on both the premiums paid by the Policy owner and the earnings on those

premiums that is deferred by the broker-dealer for at least a year, and that lasts until the Policy is

annuitized or surrendered. More specifically, the Commission Schedule allows a broker-dealer

and/or its affiliated securities representative to choose to be paid a greater amount upon the initial

sale of the Policy, or to be paid more evenly (in the form of a trail commission) over the life of

the Policy.

       28.     According to the referenced Commission Schedule(s), trail commissions would be

paid to Plaintiff and the Class Members not only during the life of the Selling Agreement, but

with respect to each Policy so long as the Policy remained live. According to the Commission

Schedule:

       “Trail commissions will continue to be paid to broker dealer of record while the Selling
       Agreement remains in force and will be paid on a particular contract until the contract is
       surrendered or annuitized.

       We reserve the right to adjust commissions on policies annuitized during the first contract
       year.”

       29.     Accordingly, the Selling Agreement: (1) requires that Ohio National pay

commissions at the time the annuity is sold and Ohio National receives the Policy owner's lump

sum payment; (2) expressly contemplates that those commissions paid to the broker-dealer

pursuant to sales of Policies would be passed on (partially or completely) to the securities

representatives themselves; and, (3) such commissions would continue to be paid unless and



                                                 -9-
until the Policy is surrendered or annuitized.

        30.       Finally, Ohio National has not terminated the Selling Agreement “for cause,” nor

does Ohio National have any basis for terminating the Selling Agreement “for cause.”

C.      Broker-Dealers & Securities Representatives are Intended Beneficiaries

        31.       Broker-Dealers are the signatories to the Selling Agreements and are explicitly

entitled to compensation arising from their promotion, sale and servicing of such Ohio National

Policies.

        32.       The Selling Agreement also provides that securities representatives are the

intended beneficiaries of the contract. Ohio law incorporates Section 302 of the Second

Restatement of Contracts with regard to intended beneficiaries under a contract. Section 302

states in part:

        “Unless otherwise agreed between promisor and promisee, a beneficiary of a promise is
        an intended beneficiary if recognition of a right to performance in the beneficiary is
        appropriate to effectuate the intention of the parties and either: (a) the performance of the
        promise will satisfy an obligation of the promisee to pay money to the beneficiary; or (b)
        the circumstances indicate that the promisee intends to give the beneficiary the benefit of
        the promised performance.”

        33.       Thus, if the promisee intends that a third party should benefit from the contract,

then that third party is an intended beneficiary who has enforceable rights under the contract.

Because the Selling Agreement provides that broker-dealers will delegate the sale of the Policies

to such “Representatives,” commissions paid by Ohio National to broker-dealers will thus pass

through to these securities representatives according to a separate agreement between the

broker-dealer and the securities representative. The contemplation of such passthrough

commissions (including trail commissions) make Plaintiff and other Class Members third-party



                                                  - 10 -
beneficiaries under the Selling Agreement.

       34.      The Selling Agreement also contains provisions demonstrating that Ohio National

and the broker-dealer intended that individual securities representatives, including Plaintiff,

would have various duties and responsibilities regarding the sale of Ohio National’s products.

These duties and responsibilities further demonstrate that the Selling Agreement was intended to

affect individual securities representatives. For instance, Ohio National and the broker-dealer

intended that securities representatives would be qualified and registered to sell Ohio National’s

products under both federal and state laws applicable to the location of the sale (Section 5), and

that securities representatives would only use sales and promotional material for Ohio National’s

products that have been approved by Ohio National (Sections 5 and 6).

       35.      By the explicit terms of the Selling Agreement, Ohio National precludes

individual securities representatives from receiving commissions from the broker-dealer if the

terms of the Selling Agreement are not met by the securities representatives. For instance,

broker-dealers cannot pay commissions to a securities representative “until such Representative

is authorized to receive such compensation under applicable sate law.” (Section 9.)

D.     Defendants Announce The Termination of Trailing Commissions

       36.      In or around 2018, Ohio National concluded that the issuance of its Policies was

unprofitable.

       37.      In September 2018, Ohio National issued a letter to nearly all broker-dealers with

which it had a Selling Agreement announcing that it was cancelling those agreements (effective

December 12, 2018) and no longer paying trailing commissions, even on existing, valid Policies.

According to the letter:


                                               - 11 -
       To Whom It May Concern:

               This letter is to provide notice of termination of any and all selling agreements, as
       amended, by and between you and any of your affiliates and The Ohio National Life
       Insurance Company, Ohio National Life Assurance Corporation and Ohio National
       Equities, Inc. Termination will be effective December 12, 2018. Pursuant to the
       agreement, all individual annuity trail compensation will cease at that time. All group
       variable annuity trail compensation and life insurance renewal commissions will continue
       to be paid per the terms of the selling agreement.

                You will receiving information shortly about the terms for servicing your clients
       after termination of the selling agreement(s).

               If you have any questions, please direct them to legal@ohionational.com.

               Sincerely,

               William C. Price
               Senior Vice President & Assistant General Counsel

       38.     The letter provided no basis, justification or explanation for the termination.

       39.     In stating that Ohio National will stop paying commissions as of December 12,

2018 on existing Policies, Defendants have breached the Selling Agreement and are unlawfully

retaining millions of dollars that rightfully belong to Plaintiff and the Class in the form of unpaid

commissions.

       40.     By stopping payment of commissions, Defendants have caused damage and

irreparable harm to Plaintiff in the form of lost revenue. Plaintiff sold Ohio National individual

annuity products for which trail commissions were being paid prior to Ohio National’s unilateral

termination of the Selling Agreement and decision to end payment of individual annuity trail

commissions. On information and belief, these same damages have been suffered by the

members of the Class, as defined below.




                                                - 12 -
                               CLASS ACTION ALLEGATIONS

       41.     This action is brought by Plaintiffs individually and on behalf of the class

described below (the "Class") pursuant to Rule 23, subdivisions (a), (b)(2) and (b)(3) of the

Federal Rules of Civil Procedure.

       42.     Plaintiffs seek certification of the following Class:

       All securities representatives who: (1) sold an individual variable annuity with a
       guaranteed minimum income benefit rider pursuant to any and all Selling Agreements by
       and between Defendants and broker-dealers, provided that such annuity had not been
       surrendered or annuitized by December 12, 2018; (2) received commission compensation
       from such sale in the form of trail commissions; and (3) ceased receiving such trail
       commissions pursuant to Defendants’ 2018 unilateral decision to terminate the Selling
       Agreements.

       43.     Excluded from the definition of the Class are Defendants, and their affiliates,

subsidiaries, agents, board members, directors, officers and/or employees, including Defendants'

captive broker-dealer's securities representatives. Also excluded from the Class are Morgan

Stanley Smith Barney LLC and its affiliated securities representatives.

       44.     There are thousands of members of the Class such that joinder of all members is

impracticable. The identities and addresses of the members of the Class can be readily

ascertained from business records maintained by Defendants.

       45.     The claims asserted by Plaintiff are typical of the claims of the Class Members.

       46.     Plaintiff is willing and prepared to serve the Court and the proposed Class in a

representative capacity. Plaintiff will fairly and adequately protect the interests of the Class and

has no interests that are adverse to, or which materially and irreconcilably conflict with, the

interests of the other members of the Class.

       47.     The self-interests of Plaintiff are co-extensive with and not antagonistic to those


                                                - 13 -
of absent Class Members. Plaintiff will undertake to represent and protect the interests of absent

Class Members.

       48.     Plaintiff has engaged the services of counsel indicated below who are experienced

in complex class litigation and insurance matters, will adequately prosecute this action, and will

assert and protect the rights of and otherwise represent Plaintiffs and absent Class Members.

       49.     This action is appropriate as a class action pursuant to Rule 23 (b)(2). Plaintiff

seeks injunctive relief and corresponding declaratory relief for the Class. Defendants have acted

in a manner generally applicable to each member of the entire Class by cutting off the

commission on all Policies sold by Class Members.

       50.     Defendants’ wrongful actions in unlawfully cutting off the commissions to the

Class, if not enjoined, will subject Plaintiff and Class Members to enormous continuing future

harm and will cause irreparable injuries to such Policy owners, who are forced to monitor their

Policies without the benefit of their trusted advisor. The adverse financial impact of Defendants'

unlawful actions is continuing and, unless preliminarily and permanently enjoined, will continue

to irreparably injure Plaintiff and the Class Members.

       51.     This action also is appropriate as a class action pursuant to Rule 23 (b)(3) of the

Federal Rules of Civil Procedure.

       52.     Common questions of law and fact predominate over any individualized

questions. Common legal and factual questions include the following:

               a.      Whether Defendants’ actions in suddenly cutting off commissions is

authorized under the terms of the selling agreements;

               b.      Whether Defendants breached their contractual obligations owing to


                                               - 14 -
Plaintiff and Class Members;

               c.      Whether Defendants breached its implied duty of good faith and fair

dealing owed to Plaintiff and the Class Members;

               d.      Whether Defendants engaged in unfair or unlawful business practices in its

dealings with Plaintiff and the Class Members;

               e.      Whether Plaintiff and the Class Members have been damaged, and if so,

are eligible for and entitled to compensatory and punitive damages;

               f.      Whether Plaintiff and the Class Members are entitled to declaratory relief;

and

               g.      Whether Plaintiff and the Class Members are entitled to preliminary and

permanent injunctive relief, or other equitable relief, against Defendants.

       53.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy, for at least the following reasons:

               a.      Once Defendants’ liability has been adjudicated respecting the termination

of commissions, the claims of all Class Members can be determined by the Court;

               b.      This action will insure an orderly and expeditious administration of the

Class claims and foster economies of time, effort and expense, and ensure uniformity of

decisions and compliance by Defendants with the selling agreements;

               c.      Without a class action, many Class Members would continue to suffer

injury, and Defendants' violations of law will continue without redress while Defendants

continue to reap and retain the substantial proceeds and reductions in its future liabilities derived

from its wrongful conduct; and


                                                - 15 -
               d.      This action does not present any undue difficulties that would impede its

management by the Court as a class action.

       54.     A class action is thus superior to other available means for the fair and efficient

adjudication of this controversy. The injuries suffered by individual Class members are, while

important to them, relatively small compared to the burden and expense of individual prosecution

of the complex and extensive litigation needed to address Defendants' conduct. Individualized

litigation presents a potential for inconsistent or contradictory judgments. By contrast, a class

action presents far fewer management difficulties; allows the hearing of claims that might

otherwise go unaddressed; and provides the benefits of single adjudication, economies of scale,

and comprehensive supervision by a single court.

                                           COUNT ONE
                                        (Breach of Contract)

       55.     Plaintiff refers to the prior paragraphs of this Complaint and incorporates those

paragraphs as though set forth in full in this cause of action.

       56.     The Selling Agreement is a valid and enforceable contract between Defendants on

the one hand and Plaintiff and the Class on the other hand.

       57.     Plaintiff and the Class, as securities representatives affiliated with broker-dealers,

are intended third-party beneficiaries of the Selling Agreements that Ohio National has with the

various broker-dealers regarding payment of commissions relating to the sale of Ohio National’s

products.

       58.     At all relevant times, Plaintiff and the Class promoted, sold and serviced Policies

pursuant to the Selling Agreement and have otherwise performed all their obligations under the



                                                - 16 -
Selling Agreement.

        59.       As alleged above, Defendants owes duties and obligations to Plaintiff and the

Class under the Selling Agreement, including, but not limited to, compensating Plaintiff and the

Class as authorized by the Selling Agreement and the referenced Commission Schedule(s).

        60.       Defendants have materially breached the terms and provisions of the Selling

Agreement by, among others, terminating the Selling Agreement and the payment of

commissions pursuant to the Selling Agreement and the referenced Commission Schedule(s).

        61.       Defendants’ conduct and material breaches of the Selling Agreement have

proximately caused damages to Plaintiff and the Class in an amount to be determined at trial.

Such damages include, without limitation, the harm to and the diminution in value of the

Plaintiffs' businesses.

        62.       In addition, unless Defendants are preliminarily and permanently enjoined from

effectuating the termination of the Selling Agreements and withhold commission payments,

among other things, Plaintiff and the Class will suffer severe and irreparable injuries for which

they have no adequate remedy at law.

                                            COUNT TWO
                                          (Unjust Enrichment)

        63.       Plaintiff refers to the prior paragraphs of this Complaint and incorporates those

paragraphs as though set forth in full in this cause of action, except those paragraphs in

connection with a breach of contract. This count is plead in the alternative to any breach of

contract claim.

        64.       By promoting, selling and servicing the subject Policies issued by Ohio National,



                                                 - 17 -
Plaintiff and the Class conferred a benefit on Defendants, namely the proceeds from such sales, a

portion of which Defendants agreed to give to Plaintiff and the Class as compensation for their

efforts.

           65.   By retaining those commissions and not passing them off to Plaintiff and the

Class, Defendants have and will continue to retain the benefits of their unlawful conduct.

           66.   Defendants’ retention of such commissions would be unjust and inequitable

because they are the result of efforts expended by Plaintiff and the Class which Defendants seek

to retain for themselves.

           67.   Plaintiff and the Class Members may not have an adequate remedy at law and

plead this count for unjust enrichment in the alternative to other claims pleaded herein.

                                        COUNT THREE
                             (Declaratory Judgment, 28 U.S.C. § 2201)

           68.   Plaintiff refers to the prior paragraphs of this Complaint and incorporates those

paragraphs as though set forth in full in this cause of action.

           69.   An actual controversy exists between the Class and Defendants concerning

Defendants' obligation to pay commissions pursuant to the Selling Agreement. Defendants have

stated that they are terminating those Selling Agreements and will no longer pay the commissions

as set forth in the referenced Commission Schedule(s).

           70.   Plaintiff and the Class are entitled to a judicial determination as to whether Ohio

National is obligated to pay Plaintiff and the Class commissions for all active Policies subject to

the Selling Agreement and the referenced Commission Schedule(s).

           71.   Such a judicial determination, detailing the rights and responsibilities of the



                                                 - 18 -
parties with regard to the payment and receipt of commissions pursuant to the Selling Agreement

and the referenced Commission Schedule(s) is necessary and appropriate.

                                     JURY TRIAL DEMAND

       72.     Plaintiff requests a trial by jury.

                                     PRAYER FOR RELIEF

       73.     WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief

as follows as applicable for the particular count:

               a.      Declaring this action to be a proper class action maintainable to Rule 23(a)

and Rule 23(b)(2), or Rule 23(b)(3) of the Federal Rules of Civil Procedure and declaring

Plaintiff and his counsel to be representative of the Class;

               b.      Declaring that Defendants breached the subject agreement and that

Plaintiff and the Class are entitled to restitution and/or damages;

               c.      An order proportionally disgorging all profits, benefits, and other

compensation obtained by Defendants;

               d.      An order creating a constructive trust from which the Plaintiff and the

Class may seek restitution or compensation;

               e.      Awarding damages sustained by Plaintiff and the Class as a result of

Defendants' conduct, together with pre-judgment interest;

               f.      Awarding Plaintiff and the Class their respective costs and disbursements

and reasonable allowances for the fees of Plaintiff's and the Class's counsel and experts, and

reimbursement of expenses;

               g.      Awarding Plaintiff and the Class their damages, injunctive relief,


                                                 - 19 -
declaratory relief, attorney's fees, and costs; and,

                h.      Awarding such other and further relief the Court deems just and equitable.


Dated: March 11, 2019                           Respectfully submitted,

                                                s/ James B. Helmer, Jr.
                                                James B. Helmer, Jr. (0002878)
                                                Robert M. Rice (0061803)
                                                Jennifer L. Lambert (0075762)
                                                B. Nathaniel Garrett (0090939)
                                                HELMER, MARTINS, RICE &
                                                  POPHAM CO., L.P.A.
                                                600 Vine Street, Suite 2704
                                                Cincinnati, Ohio 45202
                                                Telephone: (513) 421-2400
                                                Facsimile: (513) 421-7902
                                                Email: jhelmer@fcalawfirm.com
                                                rrice@fcalawfirm.com
                                                jlambert@fcalawfirm.com
                                                ngarrett@fcalawfirm.com

                                                Trial Attorney and Counsel for
                                                Plaintiff and the Class

                                                Ronen Sarraf
                                                Joseph Gentile
                                                SARRAF GENTILE LLP
                                                10 Bond Street, Suite 212
                                                Great Neck, New York 11021
                                                Tel.: 516-699-8890
                                                Fax: 516-699-8968
                                                E-mail: ronen@sarrafgentile.com
                                                joseph@sarrafgentile.com

                                                Counsel for Plaintiff and the Class




                                                 - 20 -
